                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID ROBERT BENTZ,

                      Plaintiff,

 v.                                             Case No. 18-cv-18-NJR-RJD

 SUSAN KIRK, et al.,

                      Defendants.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court on the Report and Recommendation of United

States Magistrate Judge Reona J. Daly (Doc. 169), which recommends that the Court

dismiss the unknown defendants in this case with prejudice. The Report and

Recommendation was entered on October 23, 2019; no objections have been filed.

       Where neither timely nor specific objections to the Report and Recommendation

are made, the Court should review the Report and Recommendation for clear error.

Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999). The Court may then

“accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge.” 28 U.S.C. § 636(b)(1).

       The undersigned has reviewed Judge Daly’s Report and Recommendation and

finds there is no clear error in her findings of fact or conclusions of law. Accordingly, the

Report and Recommendation (Doc. 169) is ADOPTED in its entirety. The Court finds that

Plaintiff, David Robert Bentz, has failed to prosecute his case as to the unknown

defendants (Jane Doe Nurses 1, 2, and 15, John/Jane Doe Medical Staff 3, John Doe Sgt.

                                        Page 1 of 2
16, and John/Jane Doe Medical Staff 7). Pursuant to Federal Rule of Civil Procedure 41(b),

Defendants Jane Doe Nurses 1, 2, and 15, John/Jane Doe Medical Staff 3, John Doe Sgt.

16, and John/Jane Doe Medical Staff 7 are DISMISSED with prejudice.

      Bentz now proceeds on the following claims:

      Count One:           Eighth Amendment deliberate indifference to
                           medical needs claim against Defendants Monjie,
                           Threadgill, Lang, Kulis, Waller, Little, Westfall,
                           Rogers, Mears, Moldenhauer, Marshall, Shah,
                           Hawkins, Siddiqui, Lafone, and Wexford for failing
                           to adequately address the injuries that Bentz
                           sustained on May 11, 2014 and the chronic pain he
                           continues to experience.

      Count Three:         First Amendment retaliation claim against Mears and
                           Lang for refusing to provide Bentz with medical care
                           in retaliation for his filing lawsuits.

      IT IS SO ORDERED.

      DATED: November 12, 2019


                                                _____________________________
                                                NANCY J. ROSENSTENGEL
                                                Chief U.S. District Judge




                                      Page 2 of 2
